DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/20 has been entered.
Claim 1 has been amended. Claims 2-13, 16, 18-20, 24-28, and 35 have been canceled. Claims 1, 14, 15, 17, 21-23, 29-34, and 36-44 are pending. 
Claims 17, 25-28 and 36-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/18.
Claims 1, 14-15, 21-23 and 29-34 are under examination as they read on the elected species of PEG-IL-10 and PD-1 as the immune checkpoint inhibitor. 
Withdrawn Rejections
The rejection of claims 1, 12, 14-15, 21-23 and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oft et al. (US 2008/0081031 A1, published April 3, 2008) in view of Korman et al. (US Patent No. 8,008,449 B2, published August 30, 2011) and Teng et al. (Cancer Cell, 2011; 20:691-693), is withdrawn in light of Applicant’s amendment thereto. See paragraph 10, page 3 of the previous Office action. 
New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1, 14, 15, 29, 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 9833514 in view of Topalian et al. (Journal of Clinical Oncology 31, no. 15_suppl (May 20, 2013) 3002-3002), Korman et al. (US Patent No. 8008449 B2, published August 30, 2011) and Teng et al. (Cancer Cell, 2011; 20:691-693).
The instant claims are drawn to a method of treating cancer in a human, comprising administering to the human: a) a therapeutically effective amount of an inhibitor of at least one immune checkpoint, wherein the immune checkpoint inhibitor is an anti-PD-1 or anti-PD-L1 antibody, wherein the anti-PD-1 or anti-PD-L1 antibody is selected from the group consisting of nivolumab, lambrolizumab, atezolizumab, and durvalumab; and b) a therapeutically effective amount of an IL-10 agent, wherein the IL-10 agent is a PEG-IL-10 agent, wherein the IL-10 component of the PEG-IL-10 agent comprises mature human IL-10, and wherein the PEG component of the PEG-IL-10 agent comprises at least one PEG molecule covalently attached to the alpha amino group of the amino acid residue at the N-terminus of IL-10, and wherein the amount is sufficient to maintain a mean IL-10 serum trough concentration of at least 1.0 ng/mL; and wherein the cancer is melanoma, lung cancer, or kidney cancer.
The ’514 claims are drawn to a method of inhibiting or reducing growth of a tumor or cancer in a subject in need thereof, the method comprising: administering to the subject an effective amount of a pegylated interleukin-10 (PEG-IL-10) in combination with a folic acid analog, 5-fluorouracil and a platinum analog. The ‘514 claims teach the tumor or cancer is selected from the group consisting of colon cancer, ovarian cancer, breast cancer, melanoma, lung cancer, glioblastoma, and lymphoma. The ‘514 claims teach the subject is human. The 514 claims teach the PEG-IL-10 is human PEG-IL-10 (PEG-hIL-10). The ‘514 claims teach the tumor or cancer is selected from the group consisting of epithelial cell cancer, endothelial cell 
The ’514 claims do not teach administering a therapeutically effective amount of an inhibitor of at least one immune checkpoint, wherein the immune checkpoint inhibitor is an anti-PD-1 or anti-PD-L1 antibody, wherein the anti-PD-1 or anti-PD-L1 antibody is selected from the group consisting of nivolumab, lambrolizumab, atezolizumab, and durvalumab.
Topolian et al. teach administering nivolumab for treating melanoma, lung cancer, and renal cell carcinoma (See abstract). 
Korman et al. teach anti-PD-1 antibodies and teach administering the anti-PD-1 antibodies for treating cancer, wherein the cancer is lung cancer or kidney cancer (See column 51). Korman et al. teach that routes of administering the anti-PD-1 antibody include parenteral injection (See column 49). Korman et al. teach that the anti-PD-1 antibody may be combined with chemotherapeutic regimens (See column 53). Korman et al. teach that the combination of therapeutic antibodies may be administered sequentially (See column 59). 
Teng et al. teach that treatment with PEG-IL-10 may be effective in increasing CD8+ T cells in the tumor microenvironment. Teng et al. teach that the boosted adaptive immune system may combine well with other immunotherapeutic therapeutics, such as anti-PD-1 blockade of T cell checkpoint molecules to convert exhausted CD8+ T cells into effector CD8+ T cells in the tumor microenvironment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patented claims by additionally administering an anti-PD-1 antibody, such as nivolumab, because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d . 
Claims 1, 14, 15, 29, 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 14 15, and 17-19 of U.S. Patent No. 8865652 in view of Topalian et al. (Journal of Clinical Oncology 31, no. 15_suppl (May 20, 2013) 3002-3002), Korman et al. (US Patent No. 8008449 B2, published August 30, 2011) and Teng et al. (Cancer Cell, 2011; 20:691-693).
The instant claims are drawn to a method of treating cancer in a human, comprising administering to the human: a) a therapeutically effective amount of an inhibitor of at least one immune checkpoint, wherein the immune checkpoint inhibitor is an anti-PD-1 or anti-PD-L1 antibody, wherein the anti-PD-1 or anti-PD-L1 antibody is selected from the group consisting of nivolumab, lambrolizumab, atezolizumab, and durvalumab; and b) a therapeutically effective amount of an IL-10 agent, wherein the IL-10 agent is a PEG-IL-10 agent, wherein the IL-10 component of the PEG-IL-10 agent comprises mature human IL-10, and wherein the PEG component of the PEG-IL-10 agent comprises at least one PEG molecule covalently attached to the alpha amino group of the amino acid residue at the N-terminus of IL-10, and wherein the amount is sufficient to maintain a mean IL-10 serum trough concentration of at least 1.0 ng/mL; and wherein the cancer is melanoma, lung cancer, or kidney cancer.

The ’656 claims do not teach administering a therapeutically effective amount of an inhibitor of at least one immune checkpoint, wherein the immune checkpoint inhibitor is an anti-PD-1 or anti-PD-L1 antibody, wherein the anti-PD-1 or anti-PD-L1 antibody is selected from the group consisting of nivolumab, lambrolizumab, atezolizumab, and durvalumab.
Topolian et al. teach administering nivolumab for treating melanoma, lung cancer, and renal cell carcinoma (See abstract). 
Korman et al. teach anti-PD-1 antibodies and teach administering the anti-PD-1 antibodies for treating cancer, wherein the cancer is lung cancer or kidney cancer (See column 51). Korman et al. teach that routes of administering the anti-PD-1 antibody include parenteral injection (See column 49). Korman et al. teach that the anti-PD-1 antibody may be combined 
Teng et al. teach that treatment with PEG-IL-10 may be effective in increasing CD8+ T cells in the tumor microenvironment. Teng et al. teach that the boosted adaptive immune system may combine well with other immunotherapeutic therapeutics, such as anti-PD-1 blockade of T cell checkpoint molecules to convert exhausted CD8+ T cells into effector CD8+ T cells in the tumor microenvironment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patented claims by additionally administering an anti-PD-1 antibody, such as nivolumab, because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Furthermore, Teng et al. teach that PEG-IL-10 will combine well with anti-PD-1 to convert exhausted CD8+ T into effector CD8+ T cells in the tumor microenvironment. One of ordinary skill in the art would be motivated to administer both PEG-IL-10 and anti-PD-1 to treat cancer because doing so will provide a dual targeting approach that reduces adverse events associated with administering each agent alone. Regarding the limitation wherein the amount is sufficient to maintained a mean IL-10 serum trough concentration of at least 1.0 ng/ml, the combination of the prior art references administers the same IL-10 agent encompassed by the claims, and therefore, the agent would necessarily maintain a mean IL-10 serum trough concentration of at least 1.0 ng/ml since the IL-10 agent is administered in an amount effective to treat the cancer. 

Claim Status
No claims are allowed
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646